December 20, 1920. The opinion of the Court was delivered by
This is an appeal from an order of Judge Prince, refusing to change the place of trial from Lexington county to Charleston county. The motion was based upon two grounds:
(1) Because Lexington county was not the proper county.
(2) Because the convenience of witnesses and the ends of justice would be promoted by the change.
The motion was refused, but the grounds upon which the refusal was based were not stated. If the refusal can be sustained on either ground, it must be sustained. The refusal on the second ground was clearly within his Honor's discretion, and we do not see that he has abused his discretion.
The first ground need not be considered. See Moore v.Arthur, 113 S.C. 112, 101 S.E. 640.
The order appealed from is affirmed.
MESSRS. JUSTICES HYDRICK and WATTS concur.
MR. CHIEF JUSTICE GARY and Mr. JUSTICE GAGE absent on account of sickness. *Page 292